DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Isabella W. Pang on 18 July 2022.

The application has been amended as follows: 
In the amendment filed on 27 June 2022, on page 3, Applicant amended paragraph [0200].  Please replace paragraph [0200] with its originally filed text.
In paragraph [00176] of the specification, on line 2, delete “918”.

Allowable Subject Matter
Claims 1-3, 5-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-3, 9, 11-13 and 19 is because the cited prior art does not teach a non-transitory computer readable medium or component failure prediction system that includes separating historical sensor data into training and validation based on failure events and test set is separated based on time.
The primary reason for the allowance of claims 5, 6, 15, 16 and 21 is because the cited prior art does not teach a non-transitory computer readable medium, component failure prediction system or method that includes determining heathy assets of the any number of renewable energy assets by comparing one or more signals from the one or more SCADA systems to known healthy operating signals by performing power curve-based filtering and event log-filtering.
The primary reason for the allowance of claims 7, 8, 17 and 18 is because the cited prior art does not teach a non-transitory computer readable medium or component failure prediction system that includes training at least one machine learning model to indicate a first set of the one or more number of renewable energy assets that may potentially fail and to indicate a second set of the one or more number of renewable energy assets that are operating within a healthy threshold, wherein training the at least one machine learning model comprises training at least one failure prediction model to indicate the first set of the one or more number of renewable energy assets that may potentially fail and training a health prediction model to indicate the second set of the one or more number of renewable energy assets that are operating within a healthy threshold.
The primary reason for the allowance of claims 10 and 20 is because the cited prior art does not teach a non-transitory computer readable medium or component failure prediction system that includes generating an event and alarm vendor agnostic representation of event and alarm data creating a feature matrix, wherein the feature matrix includes a unique feature identifier for each feature of the event and alarm data and one or more features from the event and alarm data, and extracting patterns of events based on the feature matrix, the training the first set of failure prediction models using a deep neural network being further is based on the patterns of events.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864